Opinion by
Judge Lindsay:
Although it was within the power of the Circuit Judge to permit further pleading upon the part of appellant upon the return of this cause to his court, yet we cannot say that he abused a sound discretion in refusing to permit either of the amended answers offered to be filed.
Appellant chose to stand by his original answer, when the demurrer to it was sustained. He might then have amended, and set up the matter contained in said two amendments, and it was his duty then to have done so. He does not claim that he has *777discovered the existence of the defenses now sought to be made since the first trial in the circuit court, and offers no explanation of his failure or refusal to rely upon them at that time.

DeHaven, Rodman, for appellant.


Carroll, Lee & Rodman, for appellees.

The judgment appealed from must be affirmed.